                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS                          FILED
                                    SAN ANTONIO DIVISION
                                                                                            APR 182019
                                                                                  CLERK, U.S. D(1ACT COURT
                                                                                  WESTERN DISRIcJ OF TEXAS
UNITED STATES OF AMERICA,                       I   SA- 19-CR-i 06(DAE)           BY            .YV()
                                                                                                DEPUTY CLERK

               Plaintiff,                       I    SUPERSEDING INFORMATION


VS.                                             I   [18 U.S.C.   §   1466A(b)(1) & (d)(4)
                                                I   Possession of Obscene Visual Representations
BENJAMIN JOOST BOGARD,                          I   of the Sexual Abuse of Children]


               Defendant.                       I




THE UNITED STATES ATTORNEY CHARGES THAT:

                                         COUNT ONE
                                    [18 U.S.C. l466A(b)(1)]

      On or about January 25, 2019, within the Western District of Texas and elsewhere, the

Defendant,

                                BENJAMIN JOOST BOGARD,

did knowingly possess one or more visual depictions that depicts a minor engaging in sexually

explicit conduct, and are obscene, that had been shipped and transported in interstate and foreign

commerce by any means, including by computer,

   All in violation of Title 18, United States Code, Section 1466A(b)(1) and (d)(4).


                                             Respectfully Submitted,

                                             JOHN F. BASH
                                             UNITED STATES ATTORNEY


                                     BY:             )
                                             TRACY THOMPSO'J
                                             Assistant U.S. Attorny
